Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
		EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Rebecca Christon on March 25th, 2022.  

The application has been amended as follows: 
1.         Cancel claim 6. 
2.	 Cancel claim 19.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and the Examiner’s amendment, claims 1-5 and 8-16 are allowed and renumbered to claims 1-14.


	
		Given that applicant has amended the claims to clearly define the formulae I.A, I.B, I.C, ID. and I.E, the 112(b) for lack of antecedent basis is now moot. Consequently, the 112(b) rejection of claims 7-19 is hereby withdrawn.  

		Given that applicant has cancelled claim 7, the objection to claim 7 is now moot.  Consequently, the objection to claim 7 is hereby withdrawn.  

		Given that applicant has amended the claims to now recite treatment of a specific cancer, the 112(a) rejection of claims 9-19 is now moot.  Consequently, the 112(a) rejection of claims 9-19 is hereby withdrawn.  

The following is an examiner's statement of reasons for allowance: Claims 1-5 and 8-16 are drawn to a compound of formula (I), or a pharmaceutically acceptable salt thereof; a pharmaceutical composition comprising a therapeutically effective amount of the compound of claim 1; and to method of treating a subject afflicted by a hepatocellular carcinoma associated with an altered expression of one or more kinases selected from a group consisting of b-Raf, Raf-1, and Mek1, comprising administering to the subject in need thereof a therapeutically effective amount of the compound, a pharmaceutically acceptable salt thereof, of claim 1, and one or more pharmaceutical .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-5 and 8-16 (renumbered 1-14) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/26/2022